              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 1 of 14 Page ID #:230



                  1 MICHAEL W. BIEN – 096891
                      LISA ELLS – 243657
                  2 CAROLINE E. JACKSON – 329980
                      ROSEN BIEN GALVAN & GRUNFELD LLP
                  3 101 Mission Street, Sixth Floor
                      San Francisco, California 94105-1738
                  4 Telephone: (415) 433-6830
                    Facsimile: (415) 433-7104
                  5 Email:     mbien@rbgg.com
                               lells@rbgg.com
                  6            cjackson@rbgg.com
                  7 Attorneys for Plaintiff
                  8
                  9                              UNITED STATES DISTRICT COURT
                 10              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                 11
                 12 CLAUDIA CHAVEZ,                                Case No. 2:19-cv-10735-JAK-RAO
                 13                 Plaintiff,                     STIPULATED PROTECTIVE
                                                                   ORDER1
                 14         v.
                                                                   Judge: Hon. Rozella A. Oliver
                 15 COUNTY OF LOS ANGELES,
                                                                   Action Filed: December 19, 2019
                 16                 Defendant.                     Trial Date:   None Set
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27   1
                     This Stipulated Protective Order is substantially based on the model protective order
                 28 provided under Magistrate Judge Rozella A. Oliver’s Procedures.

                                                                                     Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                          STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 2 of 14 Page ID #:231



                  1 1.      A. PURPOSES AND LIMITATIONS
                  2         Discovery in this action is likely to involve production of confidential,
                  3 proprietary or private information for which special protection from public
                  4 disclosure and from use for any purpose other than prosecuting this litigation may
                  5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                  6 enter the following Stipulated Protective Order. The parties acknowledge that this
                  7 Order does not confer blanket protections on all disclosures or responses to
                  8 discovery and that the protection it affords from public disclosure and use extends
                  9 only to the limited information or items that are entitled to confidential treatment
                 10 under the applicable legal principles.
                 11         B. GOOD CAUSE STATEMENT
                 12         This case centers around Defendant’s alleged failure to provide a qualified
                 13 interpreter to communicate with Ms. Chavez while she received medical care at
                 14 their facility, and the alleged emotional distress she experienced as a result. This
                 15 action is likely to involve disclosure and discussion of Ms. Chavez’s medical
                 16 records and other information protected by the Health Insurance Portability and
                 17 Accountability Act of 1996 (HIPAA). Public disclosure of this information violates
                 18 HIPAA.
                 19         This action is also likely to involve discovery activity and production of
                 20 confidential, proprietary, financial, business, or other private information for which
                 21 special protection from public disclosure and from use for any purpose other than
                 22 this litigation is warranted.
                 23         Accordingly, to expedite the flow of information, to facilitate the prompt
                 24 resolution of disputes over confidentiality of discovery materials, to adequately
                 25 protect information the parties are entitled to keep confidential, to ensure that the
                 26 parties are permitted reasonable necessary uses of such material in preparation for
                 27 and in the conduct of trial, to address their handling at the end of the litigation, and
                 28 serve the ends of justice, a protective order for such information is justified in this

                                                                 1                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                         STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 3 of 14 Page ID #:232



                  1 matter.
                  2         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                  3         The parties further acknowledge, as set forth in Section 12.3, below, that this
                  4 Stipulated Protective Order does not entitle them to file confidential information
                  5 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                  6 and the standards that will be applied when a party seeks permission from the court
                  7 to file material under seal.
                  8         There is a strong presumption that the public has a right of access to judicial
                  9 proceedings and records in civil cases. In connection with non-dispositive motions,
                 10 good cause must be shown to support a filing under seal. See Kamakana v. City and
                 11 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                 12 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
                 13 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
                 14 require good cause showing), and a specific showing of good cause or compelling
                 15 reasons with proper evidentiary support and legal justification, must be made with
                 16 respect to Protected Material that a party seeks to file under seal. The parties’ mere
                 17 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
                 18 without the submission of competent evidence by declaration, establishing that the
                 19 material sought to be filed under seal qualifies as confidential, privileged, or
                 20 otherwise protectable—constitute good cause.
                 21         Further, if a party requests sealing related to a dispositive motion or trial, then
                 22 compelling reasons, not only good cause, for the sealing must be shown, and the
                 23 relief sought shall be narrowly tailored to serve the specific interest to be protected.
                 24 See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
                 25 each item or type of information, document, or thing sought to be filed or introduced
                 26 under seal in connection with a dispositive motion or trial, the party seeking
                 27 protection must articulate compelling reasons, supported by specific facts and legal
                 28 justification, for the requested sealing order. Again, competent evidence supporting

                                                                  2                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                        STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 4 of 14 Page ID #:233



                  1 the application to file documents under seal must be provided by declaration.
                  2        Any document that is not confidential, privileged, or otherwise protectable in
                  3 its entirety will not be filed under seal if the confidential portions can be redacted.
                  4 If documents can be redacted, then a redacted version for public viewing, omitting
                  5 only the confidential, privileged, or otherwise protectable portions of the document,
                  6 shall be filed. Any application that seeks to file documents under seal in their
                  7 entirety should include an explanation of why redaction is not feasible.
                  8 2.     DEFINITIONS
                  9        2.1    Action: this pending federal lawsuit.
                 10        2.2    Challenging Party: a Party or Non-Party that challenges the designation
                 11 of information or items under this Order.
                 12        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                 13 how it is generated, stored or maintained) or tangible things that qualify for
                 14 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 15 the Good Cause Statement.
                 16        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                 17 their support staff).
                 18        2.5    Designating Party: a Party or Non-Party that designates information or
                 19 items that it produces in disclosures or in responses to discovery as
                 20 “CONFIDENTIAL.”
                 21        2.6    Disclosure or Discovery Material: all items or information, regardless
                 22 of the medium or manner in which it is generated, stored, or maintained (including,
                 23 among other things, testimony, transcripts, and tangible things), that are produced or
                 24 generated in disclosures or responses to discovery in this matter.
                 25        2.7    Expert: a person with specialized knowledge or experience in a matter
                 26 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                 27 an expert witness or as a consultant in this Action.
                 28        2.8    House Counsel: attorneys who are employees of a party to this Action.

                                                                 3                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                        STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 5 of 14 Page ID #:234



                  1 House Counsel does not include Outside Counsel of Record or any other outside
                  2 counsel.
                  3        2.9    Non-Party: any natural person, partnership, corporation, association or
                  4 other legal entity not named as a Party to this action.
                  5        2.10 Outside Counsel of Record: attorneys who are not employees of a party
                  6 to this Action but are retained to represent or advise a party to this Action and have
                  7 appeared in this Action on behalf of that party or are affiliated with a law firm that
                  8 has appeared on behalf of that party, and includes support staff.
                  9        2.11 Party: any party to this Action, including all of its officers, directors,
                 10 employees, consultants, retained experts, and Outside Counsel of Record (and their
                 11 support staffs).
                 12        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 13 Discovery Material in this Action.
                 14        2.13 Professional Vendors: persons or entities that provide litigation support
                 15 services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 16 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 17 and their employees and subcontractors.
                 18        2.14 Protected Material: any Disclosure or Discovery Material that is
                 19 designated as “CONFIDENTIAL.”
                 20        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                 21 from a Producing Party.
                 22 3.     SCOPE
                 23        The protections conferred by this Stipulation and Order cover not only
                 24 Protected Material (as defined above), but also (1) any information copied or
                 25 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                 26 compilations of Protected Material; and (3) any testimony, conversations, or
                 27 presentations by Parties or their Counsel that might reveal Protected Material.
                 28        Any use of Protected Material at trial shall be governed by the orders of the

                                                                 4                 Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                       STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 6 of 14 Page ID #:235



                  1 trial judge. This Order does not govern the use of Protected Material at trial.
                  2 4.     DURATION
                  3        Once a case proceeds to trial, information that was designated as
                  4 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
                  5 as an exhibit at trial becomes public and will be presumptively available to all
                  6 members of the public, including the press, unless compelling reasons supported by
                  7 specific factual findings to proceed otherwise are made to the trial judge in advance
                  8 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                  9 showing for sealing documents produced in discovery from “compelling reasons”
                 10 standard when merits-related documents are part of court record). Accordingly, the
                 11 terms of this protective order do not extend beyond the commencement of the trial.
                 12 5.     DESIGNATING PROTECTED MATERIAL
                 13        5.1    Exercise of Restraint and Care in Designating Material for Protection.
                 14 Each Party or Non-Party that designates information or items for protection under
                 15 this Order must take care to limit any such designation to specific material that
                 16 qualifies under the appropriate standards. The Designating Party must designate for
                 17 protection only those parts of material, documents, items or oral or written
                 18 communications that qualify so that other portions of the material, documents, items
                 19 or communications for which protection is not warranted are not swept unjustifiably
                 20 within the ambit of this Order.
                 21        Mass, indiscriminate or routinized designations are prohibited. Designations
                 22 that are shown to be clearly unjustified or that have been made for an improper
                 23 purpose (e.g., to unnecessarily encumber the case development process or to impose
                 24 unnecessary expenses and burdens on other parties) may expose the Designating
                 25 Party to sanctions.
                 26        If it comes to a Designating Party’s attention that information or items that it
                 27 designated for protection do not qualify for protection, that Designating Party must
                 28 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                                5                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                       STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 7 of 14 Page ID #:236



                  1        5.2    Manner and Timing of Designations. Except as otherwise provided in
                  2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                  3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                  4 under this Order must be clearly so designated before the material is disclosed or
                  5 produced.
                  6        Designation in conformity with this Order requires:
                  7               (a)    for information in documentary form (e.g., paper or electronic
                  8 documents, but excluding transcripts of depositions or other pretrial or trial
                  9 proceedings), that the Producing Party affix at a minimum, the legend
                 10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                 11 contains protected material. If only a portion of the material on a page qualifies for
                 12 protection, the Producing Party also must clearly identify the protected portion(s)
                 13 (e.g., by making appropriate markings in the margins).
                 14        A Party or Non-Party that makes original documents available for inspection
                 15 need not designate them for protection until after the inspecting Party has indicated
                 16 which documents it would like copied and produced. During the inspection and
                 17 before the designation, all of the material made available for inspection shall be
                 18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                 19 documents it wants copied and produced, the Producing Party must determine which
                 20 documents, or portions thereof, qualify for protection under this Order. Then, before
                 21 producing the specified documents, the Producing Party must affix the
                 22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                 23 portion of the material on a page qualifies for protection, the Producing Party also
                 24 must clearly identify the protected portion(s) (e.g., by making appropriate markings
                 25 in the margins).
                 26               (b)    for testimony given in depositions that the Designating Party
                 27 identifies the Disclosure or Discovery Material on the record, before the close of the
                 28 deposition all protected testimony.

                                                                6                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                       STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 8 of 14 Page ID #:237



                  1               (c)    for information produced in some form other than documentary
                  2 and for any other tangible items, that the Producing Party affix in a prominent place
                  3 on the exterior of the container or containers in which the information is stored the
                  4 legend “CONFIDENTIAL.” If only a portion or portions of the information
                  5 warrants protection, the Producing Party, to the extent practicable, shall identify the
                  6 protected portion(s).
                  7         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                  8 failure to designate qualified information or items does not, standing alone, waive
                  9 the Designating Party’s right to secure protection under this Order for such material.
                 10 Upon timely correction of a designation, the Receiving Party must make reasonable
                 11 efforts to assure that the material is treated in accordance with the provisions of this
                 12 Order.
                 13 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 14         6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                 15 designation of confidentiality at any time that is consistent with the Court’s
                 16 Scheduling Order.
                 17         6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                 18 resolution process under Local Rule 37.1 et seq.
                 19         6.3   The burden of persuasion in any such challenge proceeding shall be on
                 20 the Designating Party. Frivolous challenges, and those made for an improper
                 21 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                 22 parties) may expose the Challenging Party to sanctions. Unless the Designating
                 23 Party has waived or withdrawn the confidentiality designation, all parties shall
                 24 continue to afford the material in question the level of protection to which it is
                 25 entitled under the Producing Party’s designation until the Court rules on the
                 26 challenge.
                 27 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                 28         7.1   Basic Principles. A Receiving Party may use Protected Material that is

                                                                 7                 Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                        STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 9 of 14 Page ID #:238



                  1 disclosed or produced by another Party or by a Non-Party in connection with this
                  2 Action only for prosecuting, defending or attempting to settle this Action. Such
                  3 Protected Material may be disclosed only to the categories of persons and under the
                  4 conditions described in this Order. When the Action has been terminated, a
                  5 Receiving Party must comply with the provisions of section 13 below (FINAL
                  6 DISPOSITION).
                  7        Protected Material must be stored and maintained by a Receiving Party at a
                  8 location and in a secure manner that ensures that access is limited to the persons
                  9 authorized under this Order.
                 10        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 11 otherwise ordered by the court or permitted in writing by the Designating Party, a
                 12 Receiving Party may disclose any information or item designated
                 13 “CONFIDENTIAL” only to:
                 14               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                 15 as well as employees of said Outside Counsel of Record to whom it is reasonably
                 16 necessary to disclose the information for this Action;
                 17               (b)   the officers, directors, and employees (including House Counsel)
                 18 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                 19               (c)   Experts (as defined in this Order) of the Receiving Party to
                 20 whom disclosure is reasonably necessary for this Action and who have signed the
                 21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                 22               (d)   the court and its personnel;
                 23               (e)   court reporters and their staff;
                 24               (f)   professional jury or trial consultants, mock jurors, and
                 25 Professional Vendors to whom disclosure is reasonably necessary for this Action
                 26 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                 27 A);
                 28               (g)   the author or recipient of a document containing the information

                                                                8                 Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                        STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 10 of 14 Page ID #:239



                  1 or a custodian or other person who otherwise possessed or knew the information;
                  2                (h)    during their depositions, witnesses, and attorneys for witnesses,
                  3 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                  4 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                  5 they will not be permitted to keep any confidential information unless they sign the
                  6 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                  7 agreed by the Designating Party or ordered by the court. Pages of transcribed
                  8 deposition testimony or exhibits to depositions that reveal Protected Material may
                  9 be separately bound by the court reporter and may not be disclosed to anyone except
                 10 as permitted under this Stipulated Protective Order; and
                 11                (i)    any mediator or settlement officer, and their supporting
                 12 personnel, mutually agreed upon by any of the parties engaged in settlement
                 13 discussions.
                 14 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                            IN OTHER LITIGATION
                 15
                            If a Party is served with a subpoena or a court order issued in other litigation
                 16
                      that compels disclosure of any information or items designated in this Action as
                 17
                      “CONFIDENTIAL,” that Party must:
                 18
                                   (a)    promptly notify in writing the Designating Party. Such
                 19
                      notification shall include a copy of the subpoena or court order;
                 20
                                   (b)    promptly notify in writing the party who caused the subpoena or
                 21
                      order to issue in the other litigation that some or all of the material covered by the
                 22
                      subpoena or order is subject to this Protective Order. Such notification shall include
                 23
                      a copy of this Stipulated Protective Order; and
                 24
                                   (c)    cooperate with respect to all reasonable procedures sought to be
                 25
                      pursued by the Designating Party whose Protected Material may be affected.
                 26
                            If the Designating Party timely seeks a protective order, the Party served with
                 27
                      the subpoena or court order shall not produce any information designated in this
                 28

                                                                  9                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                         STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 11 of 14 Page ID #:240



                  1 action as “CONFIDENTIAL” before a determination by the court from which the
                  2 subpoena or order issued, unless the Party has obtained the Designating Party’s
                  3 permission. The Designating Party shall bear the burden and expense of seeking
                  4 protection in that court of its confidential material and nothing in these provisions
                  5 should be construed as authorizing or encouraging a Receiving Party in this Action
                  6 to disobey a lawful directive from another court.
                  7 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                            PRODUCED IN THIS LITIGATION
                  8
                                   (a)   The terms of this Order are applicable to information produced
                  9
                      by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                 10
                      information produced by Non-Parties in connection with this litigation is protected
                 11
                      by the remedies and relief provided by this Order. Nothing in these provisions
                 12
                      should be construed as prohibiting a Non-Party from seeking additional protections.
                 13
                                   (b)   In the event that a Party is required, by a valid discovery request,
                 14
                      to produce a Non-Party’s confidential information in its possession, and the Party is
                 15
                      subject to an agreement with the Non-Party not to produce the Non-Party’s
                 16
                      confidential information, then the Party shall:
                 17
                                         (1)    promptly notify in writing the Requesting Party and the
                 18
                      Non-Party that some or all of the information requested is subject to a
                 19
                      confidentiality agreement with a Non-Party;
                 20
                                         (2)    promptly provide the Non-Party with a copy of the
                 21
                      Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                 22
                      reasonably specific description of the information requested; and
                 23
                                         (3)    make the information requested available for inspection by
                 24
                      the Non-Party, if requested.
                 25
                                   (c)   If the Non-Party fails to seek a protective order from this court
                 26
                      within 14 days of receiving the notice and accompanying information, the Receiving
                 27
                      Party may produce the Non-Party’s confidential information responsive to the
                 28

                                                                 10                 Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                          STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 12 of 14 Page ID #:241



                  1 discovery request. If the Non-Party timely seeks a protective order, the Receiving
                  2 Party shall not produce any information in its possession or control that is subject to
                  3 the confidentiality agreement with the Non-Party before a determination by the
                  4 court.
                  5          Absent a court order to the contrary, the Non-Party shall bear the burden and
                  6 expense of seeking protection in this court of its Protected Material.
                  7 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  9 Protected Material to any person or in any circumstance not authorized under this
                 10 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                 11 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                 12 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                 13 persons to whom unauthorized disclosures were made of all the terms of this Order,
                 14 and (d) request such person or persons to execute the “Acknowledgment and
                 15 Agreement to Be Bound” that is attached hereto as Exhibit A.
                 16 11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                             PROTECTED MATERIAL
                 17
                             When a Producing Party gives notice to Receiving Parties that certain
                 18
                      inadvertently produced material is subject to a claim of privilege or other protection,
                 19
                      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                 20
                      Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                 21
                      may be established in an e-discovery order that provides for production without
                 22
                      prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
                 23
                      as the parties reach an agreement on the effect of disclosure of a communication or
                 24
                      information covered by the attorney-client privilege or work product protection, the
                 25
                      parties may incorporate their agreement in the stipulated protective order submitted
                 26
                      to the court.
                 27
                 28

                                                                 11                 Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                         STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 13 of 14 Page ID #:242



                  1 12.     MISCELLANEOUS
                  2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                  3 person to seek its modification by the Court in the future.
                  4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                  5 Protective Order, no Party waives any right it otherwise would have to object to
                  6 disclosing or producing any information or item on any ground not addressed in this
                  7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
                  8 ground to use in evidence of any of the material covered by this Protective Order.
                  9         12.3 Filing Protected Material. A Party that seeks to file under seal any
                 10 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                 11 only be filed under seal pursuant to a court order authorizing the sealing of the
                 12 specific Protected Material at issue. If a Party’s request to file Protected Material
                 13 under seal is denied by the court, then the Receiving Party may file the information
                 14 in the public record unless otherwise instructed by the court.
                 15         12.4 Qualified Protective Order. This Order constitutes a qualified
                 16 protective order under 45 C.F.R. § 164.512(e)(v).
                 17 13.     FINAL DISPOSITION
                 18         After the final disposition of this Action, as defined in paragraph 4, within 60
                 19 days of a written request by the Designating Party, each Receiving Party must return
                 20 all Protected Material to the Producing Party or destroy such material. As used in
                 21 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                 22 summaries, and any other format reproducing or capturing any of the Protected
                 23 Material. Whether the Protected Material is returned or destroyed, the Receiving
                 24 Party must submit a written certification to the Producing Party (and, if not the same
                 25 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                 26 (by category, where appropriate) all the Protected Material that was returned or
                 27 destroyed and (2) affirms that the Receiving Party has not retained any copies,
                 28 abstracts, compilations, summaries or any other format reproducing or capturing any

                                                                12                   Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                        STIPULATED PROTECTIVE ORDER
              Case 2:19-cv-10735-JAK-RAO Document 30 Filed 08/18/20 Page 14 of 14 Page ID #:243



                  1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                  2 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                  3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                  4 reports, attorney work product, and consultant and expert work product, even if such
                  5 materials contain Protected Material. Any such archival copies that contain or
                  6 constitute Protected Material remain subject to this Protective Order as set forth in
                  7 Section 4 (DURATION).
                  8 14.    VIOLATION
                  9        Any violation of this Order may be punished by appropriate measures
                 10 including, without limitation, contempt proceedings and/or monetary sanctions.
                 11
                 12        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                 13
                 14 DATED: August 16, 2020               ROSEN, BIEN, GALVAN & GRUNFELD,
                 15
                                                         LLP

                 16                                      By: /s/ Caroline E. Jackson
                 17                                          Caroline E. Jackson

                 18                                      Attorneys for Plaintiff
                 19 DATED: August 14, 2020               REBACK, MCANDREWS & BLESSEY
                 20
                                                         By: /s/ Brandon Sanchez
                 21
                                                             Brandon Sanchez
                 22
                                                         Attorneys for Defendant
                 23
                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                 24
                 25
                      DATED: August 18, 2020
                 26
                                                            Honorable Rozella A. Oliver
                 27                                         United States Magistrate Judge
                 28

                                                               13                  Case No. 2:19-cv-10735-JAK-RAO
[3599044.1]                                       STIPULATED PROTECTIVE ORDER
